Case 1:15-cv-00152-RGA Document 608 Filed 10/10/19 Page 1 of 2 PageID #: 45243



                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE


 BIO-RAD LABO RA TORIES, INC., et al.,

                       Plaintiffs,

                V.                                    Civil Action No. 15-152-RGA

 lOX GENOMICS , INC. ,

                       Defendant.



                                              ORDER

        Defendant filed an emergency motion for approval of a supersedeas bond and stay of

 execution of judgment (D.I. 579) on August 15. The motion requested a supersedeas bond in the

 amount of $35 million. (D.I. 579-1). Plaintiff responded on the merits the next day, requesting

 that the amount be $52 million. (D.1. 584 at 2). Defendant replied on August 19. (D.I. 585).

 Later the same day, I entered an order setting the amount at $52 million. (D.1. 586). The next

 day, Defendant moved for reconsideration. (D.I. 589). Plaintiffs opposed on September 4. (D.1.

 599). On September 13, Defendant provided notice that it had lodged a supersedeas bond in the

 amount of $52 million. (D.I. 605).

        As to the motion for stay of execution of judgment, to the extent I have not done so

 already, any execution or enforcement of the judgment is STAYED pursuant to Federal Rule of

 Civil Procedure 62, and no execution of the judgment shall be made before completion of any

 appeal, and for thirty days thereafter. As to the motion for reconsideration (D.I. 589), I do not




                                             Page 1 of 2
Case 1:15-cv-00152-RGA Document 608 Filed 10/10/19 Page 2 of 2 PageID #: 45244



believe it meets the Third Circuit's standard for granting reconsideration, see Lazaridis v.

 Wehmer, 591 F.3d 666, 669 (3d Cir. 2010), and it is therefore DENIED. 1

         IT IS SO ORDERED this          [f2_ day of October 2019.




 1
  I doubt that the motion is moot because I assume that if the supersedeas bond were set at $35 million, Defendant
 could substitute a bond in a lesser amount, and such a bond would cost Defendant less.

                                                    Page 2 of2
